t c no united_states tax_court lincoln c pearson and victoria k pearson petitioners v commissioner of internal revenue respondent docket no filed date under sec_6213 the last day for ps to petition the court was date the court received their petition via certi- fied mail on date the envelope containing the petition was properly addressed and had been deposited at a u s post office with sufficient postage prepaid through stamps com a usps-approved commercial vendor affixed to the envelope containing the petition was a stamps com postage label bearing the date date the date on which the postage was paid and the label printed the enve- lope did not bear a usps postmark the usps entered the envelope into its tracking system for certified mail on date held the date shown on the stamps com postage label was a postmark not made by the united_states postal service within the meaning of sec_7502 held further data retrieved from the usps tracking system for certified mail is not a postmark made by the u s postal service within the meaning of sec_301_7502-1 proced admin regs held further ps’ petition was timely mailed under subdiv iii b or of sec_301_7502-1 proced admin regs and was timely filed under sec_7502 held further the court has jurisdiction over ps’ case 846_f3d_882 7th cir rev’g and remanding tcmemo_2015_188 followed paul w jones for petitioners skyler k bradbury david w sorensen and robert a varra for respondent opinion lauber judge this case presents a jurisdictional question identical to that presented by tilden v commissioner tcmemo_2015_188 rev’d and re- manded 846_f3d_882 7th cir on date the internal_revenue_service irs or respondent filed a motion to dismiss this case for lack of jurisdic- tion we held that motion in abeyance pending resolution of the taxpayer’s appeal of our decision in tilden in which we had granted a similar motion by the com- missioner after the u s court_of_appeals for the seventh circuit handed down its opinion in tilden and pursuant to its mandate we vacated our earlier decision in that case on date and denied the commissioner’s motion to dismiss the instant case would be appealable absent stipulation to the contrary to the u s court_of_appeals for the eighth circuit see sec_7482 re- spondent however no longer objects to our assumption of jurisdiction on date the parties filed a joint status report stating since the facts of the pre- sent case substantially match the facts at issue in tilden the parties anticipate that the court will deny respondent’s motion to dismiss for lack of jurisdiction the parties have correctly anticipated what we will do we agree in all re- spects with the seventh circuit’s analysis and will accordingly deny respondent’s motion to dismiss background the following facts are derived from the parties’ pleadings motion papers and the exhibits and declaration attached thereto these facts are stated solely for the purpose of disposing of the motion and not as findings_of_fact in this case see rule b fed r civ p a 115_tc_15 aff’d 269_f3d_854 7th cir on date the irs sent petitioners by certified mail to their last_known_address a notice_of_deficiency for tax_year sec_2010 sec_2011 and sec_2012 peti- tioners resided in arkansas at that time and at the time of filing their petition the notice determined for the years at issue deficiencies aggregating in excess of dollar_figure and accuracy-related_penalties under sec_6662 computed as of those amounts sec_6213 provides in the case of a notice addressed to a taxpayer within the united_states that the taxpayer may petition this court w ithin days after the notice_of_deficiency is mailed for petitioners this day period expired on date that day was not a saturday sunday or legal_holiday in the district of columbia see sec_6213 the court received the petition on wednesday date and filed it that same day the petition was sent to the court via certified mail delivery pro- vided by the u s postal service usps the envelope in which the petition was mailed bore a 20-digit usps certified mail tracking number the envelope did not have a usps postmark but it did have a postmark from stamps com an online postage services provider stamps com enables ordinary consumers to enjoy the 1unless otherwise indicated all statutory references are to the internal reve- nue code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2stamps com is a publicly traded company that provides internet-based post- continued convenience of a traditional postage meter tilden v commissioner f 3d pincite petitioners have supplied a declaration under penalty of perjury from kate- lynn marshall an administrative assistant at the law firm representing them she avers that on date she created through stamps com a postage label with official u s postage of dollar_figure the cost of ordinary postage plus the supplement for certified delivery that label shows the court’s correct address the certified mail tracking number referenced above and the date reflecting the date on which the label was created ms marshall further avers that she affixed this label to an envelope con- taining the petition and sealed that envelope according to her declaration she personally carried the sealed envelope later that day to the u s post office pincite arbor lane salt lake city utah and deposited it in the u s mail ms marshall attached to her declaration a usps certified mail receipt bearing the tracking number referenced above written by hand on that receipt are continued age services it enables users to buy and print usps-approved postage directly from their computers see http www stamps com company-info simply log-in to stamps com print your postage then drop your letters and packages into any mailbox hand them to your postal carrier or schedule a usps pick-up right through the software petitioners’ names the words united_states tax_court in the block captioned send to and the date in the block captioned postmark here ms marshall avers that she made these notations when she mailed the envelope the usps maintains an online tracking system that enables customers to track the progress of certified mail the earliest entry in that system for the item bearing the certified mail number referenced above shows its arrival at a salt lake city usps facility with zip code pincite p m on date that is a different usps facility from the one at which ms marshall mailed the petition the latter has zip code subsequent entries in the usps tracking system show that the item left the usps facility with zip code pincite p m on date and was delivered to this court pincite a m on date as noted previously the court filed the petition an hour later that day the court requested supplemental briefing from the parties on respondent’s motion to dismiss in a filing dated date respondent represented that he had contacted a usps specialist regarding the timing questions presented by this case that specialist advised respondent’s counsel of her determination that it was highly unlikely the mail piece entered p dc the salt lake processing and distribution center on and sat for two days before processing however on the basis of usps logistical data and the time stamp of processing for this cer- tified mail piece the usps specialist advised respondent’s counsel that it is the belief of our salt lake p dc operations support office that the mail piece in question was most likely deposited and collected between pm and pm on respondent attached to his supplemental response the complete email ex- change between the usps specialist and respondent’s counsel as noted earlier the last day for filing the petition in this case was date on the basis of the information set forth above respondent concluded that the petition was most likely deposited with the usps on date which is within the time prescribed by sec_6213 or sec_7502 respondent accordingly joined petitioner in urging that the court deny respondent’s motion to dismiss for lack of jurisdiction i the court’s deficiency jurisdiction discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 guralnik v commissioner 146_tc_230 142_tc_183 in determining whether we have jurisdiction over a given matter this court and the courts of appeals have given our jurisdictional provi- sions a broad practical construction rather than a narrow technical one bongam v commissioner 146_tc_52 68_tc_779 when a statutory provision is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 the court’s jurisdiction in a deficiency case depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 the code authorizes the commissioner after determining a de- ficiency to send a notice_of_deficiency by certified or registered mail to the tax- payer at his last_known_address sec_6212 and b the taxpayer then ha sec_90 days days if the notice was mailed to a foreign address to file a petition with this court for redetermination of the deficiency sec_6213 this 90-day filing deadline is jurisdictional see 563_f2d_365 8th cir the law is clear that the tax_court does not have jurisdiction over an untimely petition tilden f 3d pincite collecting cases guralnik t c pincite in cases too numerous to mention dating back to we have held that the statutorily-prescribed filing period in deficiency cases is jurisdictional citing satovsky v commissioner 1_bta_22 ii governing statutory and regulatory structure the question is whether petitioners met the 90-day deadline for filing their petition under the timely mailed timely filed rule set forth in sec_7502 if a taxpayer sends his petition for delivery to the court by united_states mail within the prescribed period for filing the petition but the court receives the petition af- ter that period has ended the date of the united_states postmark stamped on the envelope in which the petition is mailed shall be deemed to be the date of deli- very sec_7502 this provision shall apply in the case of postmarks not made by the united_states postal service only if and to the extent provided by regulations prescribed by the secretary sec_7502 the secretary has promulgated the regulations anticipated by congress see sec_301_7502-1 proced admin regs this regulation uses the terms post- mark made by the u s postal service and postmark not made by the u s postal service id subpara iii b but the regulation does not define either term or furnish examples of postmarks not made by the usps with respect to a postmark not made by the usps the regulation provides in general --if the postmark on the envelope is made other than by the u s postal service-- i the postmark so made must bear a legible date on or before the last date prescribed for filing the document and ii the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope that is properly addressed mailed and sent by the same class of mail would ordinari- ly be received if it were postmarked at the same point of origin by the u s postal service on the last date prescribed for filing sec_301_7502-1 proced admin regs if the taxpayer satisfies the first of these requirements but not the second the regulation provides as follows in subdivision iii b document or payment received late --if a document described in paragraph c iii b is received after the time when a document so mailed and so postmarked by the u s postal service would ordinarily be received the document is treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes-- i that it was actually deposited in the u s mail before the last collection of mail from the place of deposit that was postmarked by the u s postal service on or before the last date pre- scribed for filing the document ii that the delay in receiving the document was due to a delay in the transmission of the u s mail and iii the cause of the delay iii the tilden case the taxpayer in tilden was represented by the same counsel representing petitioners and the facts of the two cases insofar as they concern our jurisdiction are virtually identical the last day for filing the petition in tilden was date the envelope in which that petition was mailed had a stamps com postage label showing that date the same administrative assistant averred that she had personally carried the envelope to the same salt lake city post office the one with zip code and mailed it on date the petitions in the two cases were received and filed by the court minutes apart on date this court concluded in tilden that neither subdivision of the regulation quoted above applied and that the outcome should instead be determined by sec_301_7502-1 proced admin regs that provision applies i f the envelope has a postmark made by the u s postal service in addition to a postmark not so made in that event the postmark that was not made by the u s postal service is disregarded ibid the envelope in tilden like the envelope here did not actually have a usps postmark but only a stamps com postage label showing the date on which the label had been generated but the record in tilden like the record here in- cluded usps tracking information showing that the envelope entered the u s mail system on date tcmemo_2015_188 110_tcm_314 this court concluded that this tracking datum could serve as the functional equivalent of or be tantamount to a usps postmark id pincite citing boultbee v commissioner tcmemo_2011_11 101_tcm_1031 invoking subdivision iii b of the regulation this court disregarded the stamps com postmark and concluded that the petition deemed to have been post- marked on date was not timely mailed we accordingly granted the commissioner’s motion to dismiss for lack of jurisdiction the taxpayer sought reconsideration in tilden and the commissioner agreed that reconsideration was warranted the commissioner did not dispute that the petition had actually been mailed as averred by the taxpayer’s representative on date he further agreed that the petition satisfied the requirements of subdivision iii b of the regulation by displaying a timely postmark not made by the usps and arriving within the time first class mail would ordinarily be re- ceived in washington d c from utah and he joined the taxpayer in urging that this court had erred in relying on subdivision iii b of the regulation because the envelope in fact had no usps postmark concluding that the petition for these reasons had been timely mailed and thus timely filed the commissioner did not object to the court’s granting the taxpayer’s motion for reconsideration and on such reconsideration denying the motion to dismiss we nevertheless declined to reconsider our opinion we cited the axiom that jurisdiction cannot be conferred on this court by agreement of the parties 119_tc_356 mohawk glove corp v com- missioner 2_bta_1247 and we concluded that the parties had not shown why official records of the u s postal service in the form of usps track- ing data should not serve as a postmark the seventh circuit reversed it began by reaffirming the principle that the 90-day filing period in sec_6213 is a jurisdictional requirement as opposed to a case-processing rule subject_to waiver and equitable_tolling tilden f 3d pincite for many decades the court stated the tax_court and multiple courts of appeals have deemed sec_6213 as a whole to be a jurisdictional limit on the tax court’s adjudicatory competence ibid in guralnik the court of ap- peals noted this court unanimously conclude d that filing deadlines for petitions seeking its review are jurisdictional under the supreme court’s current approach ibid citing guralnik t c pincite reluctant to disturb this body of prece- dent the seventh circuit accept ed guralnik’s conclusion and treat ed the sta- tutory filing deadline as a jurisdictional one id pincite while recognizing the rule that litigants cannot stipulate to jurisdiction the court_of_appeals pointed out that the parties absent improper collusion may agree on the facts that determine jurisdiction ibid emphasis in original by the time tilden reached the seventh circuit the commissioner had conceded that the envelope containing the petition was handed to the postal service on date the last day for filing ibid see sec_301_7502-1 proced admin regs requiring that the item be actually deposited in the u s mail on or before the last date prescribed for filing and the com- missioner had acknowledged that certified mail often takes eight days to reach the tax_court from utah tilden f 3d pincite see sec_301 c iii b ii proced admin regs requiring that the item have been received not later than the time when an identical document postmarked by usps would ordinarily be received given these concessions by the commissioner the seventh circuit ruled that the only basis for dismissing the taxpayer’s petition would be the legal con- clusion adopted by this court--namely that subdivision iii b which addres- ses situations where there is a postmark made by the u s postal service in addi- tion to a postmark not so made is the sole sub division entitled to a controlling role tilden f 3d pincite the court_of_appeals had no difficulty rejecting that conclusion noting that the envelope in which the petition had been mailed had only one postmark the regulation does not ask whether a date that is not a ‘postmark’ is as good as a postmark it asks whether there are competing post- marks ibid concluding with a reminder to lawyers about the inadvisability of waiting until the last day to mail a jurisdictional document the seventh circuit held that the petition had been timely mailed and thus timely filed id pincite iv analysis because we agree with the seventh circuit on all relevant points our analy- sis can be brief a stamps com postage label does not literally mark the entry of mail into the post rather the date shown on that label indicates the date on which the consumer purchased the postage and electronically generated the label but both this court and the seventh circuit in tilden agreed that the date appear- ing on a stamps com postage label should be regarded as a postmark not made by the united_states postal service sec_7502 in conceding that petitioners’ petition was timely mailed under the regulations discussed above respondent necessarily agrees that this is a case in which the postmark on the envelope is made other than by the u s postal service sec_301_7502-1 proced admin regs the secretary’s construction of his own regulations is entitled to deference 141_tc_376 citing 519_us_452 there is nothing in the legislative_history of sec_7502 or in the regu- lations promulgated by the secretary to suggest that a postage label of this sort should be regarded as something other than a postmark not made by the united_states postal service sec_7502 enacted as part of the code ch sec_7502 sec_68a stat pincite was originally captioned stamp machine congress expressed the rationale for this provision as follows since it is pos- sible to predate postmarks where mailing machines or other devices are used sub- section b provides that a postmark not made by the united_states post office shall be deemed the date of delivery only to the extent permitted by regulations h_r rept no at a435 our case law reflects this legislative_history almost years ago we ex- plained that sec_7502 reflects congressional concern that postmarks made by private postage meters could bear any date desired by the sender 51_tc_869 aff’d 420_f2d_491 2d cir congress thus refused to apply the same rules to both metered and unmetered mail ibid we have accordingly recognized that the output of a private postage meter qualifies as a postmark not made by the united_states postal service see herrera v commissioner tcmemo_2012_308 104_tcm_540 chang v commissioner tcmemo_1998_298 76_tcm_290 3deploying a dictionary the dissent asserts see dissenting op p that the term postmark must be limited to an official postal marking on a piece of mail but if the term were limited to official markings made by the u s postal service there could be no such thing as a postmark not made by the united_states postal continued as the seventh circuit explained in tilden f 3d pincite a stamps com postage label is the modern equivalent of the output of an old-fashioned postage meter we find no plausible basis for making a legally significant distinction be- tween these two means of affixing postage we accordingly accept as the premise of our analysis that a stamps com postage label like the output of a private post- age meter constitutes a postmark not made by the united_states postal ser- vice sec_7502 given this premise we have no difficulty concluding that the motion to dis- miss for lack of jurisdiction must be denied subdivision iii b of the regula- tion governing competing postmarks is inapplicable here for the reasons stated by the seventh circuit in tilden and the petition was timely mailed regardless of whether we consider subdivision iii b or subdivision iii b of the regu- lation to be controlling continued service and sec_7502 would then have no possible application congress made clear in the legislative_history that it intended sec_7502 to apply to the output of mailing machines or other devices h_r rept no supra at a435 it is well established that courts should construe legislative enact- ments to avoid rendering them meaningless see 348_us_528 quoting 107_us_147 101_us_112 construing a statute so that no clause sentence or word shall be superfluous void or insignificant with respect to subdivision iii b the stamps com postmark bear s a legible date date which was on or before the last date pre- scribed for filing the document date see sec_301 c iii b i proced admin regs and the commissioner has ac- knowledged that certified mail often takes eight days to reach the tax_court from utah tilden f 3d pincite the envelope containing the petition received by this court on date was thus received not later than the time when a document would ordinarily be received if it were postmarked by the u s postal service on the last date prescribed for filing sec_301 c iii b ii proced admin regs alternatively if the latter requirement were deemed unsatisfied the petition would still be timely under subdivision iii b which applies to a document bearing a non-usps postmark that is received late the critical question under subdivision iii b is whether the document was actually deposited in the u s mail on or before the last date prescribed for filing the document sec_301_7502-1 proced admin regs the last date prescribed for filing the petition was date petition- ers’ representative avers that she actually deposited the envelope in the u s mail on date while unsure about that respondent agrees that the envelope at worst was most likely deposited with the usps on date either way the petition was timely mailed under subdivision iii b in sum we conclude that the date appearing on the stamps com postage label should be regarded as a postmark not made by the united_states postal service sec_7502 the envelope containing the petition was timely mailed under the regulations the secretary has promulgated to govern this situation re- gardless of whether subdivision iii b or iii b is thought to be applic- able subdivision iii b on which we relied in tilden is inapplicable for the reasons stated by the seventh circuit in that case because the petition was timely mailed under the secretary’s regulation implementing sec_7502 it was timely filed under sec_6213 4if the petition were thought to have been received late there is no dispute that the other two requirements of subdivision iii b were met ie that the late delivery was attributable to a delay in the transmission of the u s mail that was outside petitioners’ control see sec_301_7502-1 and iii proced admin regs 5the dissent insists see dissenting op p that the relevant inquiry must be whether the stamps com label is equivalent to a postmark in the sense of verifying the timeliness of a submission but congress recognized in that the output of mailing machines and similar devices would not necessarily verify the timeliness of a submission h_r rept no supra at a435 that is why congress provided in sec_7502 that the timely_mailing_rule shall ap- ply in the case of postmarks not made by the united_states postal service only if and to the extent provided by regulations prescribed by the secretary the continued to reflect the foregoing an order will be issued denying respondent’s motion to dismiss for lack of jurisdiction reviewed by the court marvel foley vasquez gale thornton goeke holmes kerrigan buch nega pugh and ashford jj agree with this opinion of the court continued secretary has issued the anticipated regulations they require the taxpayer to prove the timeliness of his submission by showing that the non-usps-postmarked item arrived no later than a usps-postmarked item would have arrived or if that test is not met that the non-usps-postmarked item was actually deposited in the u s mail on or before the filing_date sec_301_7502-1 proced admin regs the dissent proposes see dissenting op p a test for timeliness derived from several state court opinions this seems an odd proposal given congress’ instruction that the timely_mailing_rule shall apply to the extent provided by regulations prescribed by the secretary sec_7502 buch j concurring i join without reservation the opinion of the court i write separately to expand our statement we find no plausible basis for making a legally significant distinction between these two means of affixing postage see op ct p referring to a postage meter and a stamps com mailing label a review of the various means of creating and affixing postage makes clear that there is no practicable difference among official u s postal service mailing labels postage meters and internet-based postage i non-u s postal service postmarks as technology evolves so must the law but the law must evolve in a manner that is consistent with the statutes as written by congress fortunately when it comes to postmarks congress explicitly left room in the statute for postmarks created by someone other than the u s postal service and for agency rulemaking to fill in the details see sec_7502 the code couldn’t be any clearer specifically referring to postmarks not made by the united_states postal service id it may well be that when congress first enacted sec_7502 postmarks not made by the united_states postal service referred to private postage meters that are licensed by the u s postal service and that have been around since at least the 1920s but congress did not limit postmarks not made by the united_states postal service to private postage meters the statute is clear on its face and we need not look beyond the statute to conclude that postmarks can include those shown on a stamps com mailing label if we did look beyond the statute the little we would find would indicate that postmarks not made by the united_states postal service is not limited to private postage meters when sec_7502 was enacted in its heading was stamp machine internal_revenue_code of ch sec_7502 sec_68a stat pincite congress changed the heading to postmarks in without elaboration or explanation act of date pub_l_no sec_5 stat pincite there is little that we can glean from that change we presume that congress did not undertake a meaningless act see w 17th st llc v commissioner t c ___ ___ slip op pincite date when construing a statute ‘ i t is our duty ‘to give effect if possible to every clause and word’ so as to avoid rendering any part of the statute meaningless surplusage ’ quoting 348_us_528 and montclair v 1for example pitney bowes inc is a publicly traded company that has produced private postage meters since the 1920s see https www pitney bowes com us our-story html ramsdell 107_us_147 so we must assume that there was meaning behind the change congress made to the heading the only plausible interpretation is that to the extent the words stamp machine would have limited the effect of sec_7502 to private postage meters that limit did not survive the amendment ii methods of affixing postage today there are myriad ways to purchase and apply postage and many of those ways come with preprinted dates indeed whether acquired from the u s postal service a licensed meter provider or an online resource the mailing labels are nearly identical and the risk that someone might print a label on one day and mail the item on another is no different a u s postal service’s service counter the u s postal service’s most traditional services are offered in the post office customers can enter a post office and purchase postage from a u s postal service employee at the service counter the u s postal service employee prints a label or postmarks the item indicating the date on which the label or postmark i sec_2statutory titles and headings cannot limit the plain meaning of a statute but they may be used for interpretive purposes 132_tc_55 citing bhd of r r trainmen v b o r r co 331_us_519 purchased the u s postal service employee can deposit the item or print the label for the customer to affix and deposit in the mail b u s postal service’s self-service kiosk the u s postal service’s automated postal centers also known as self- service kiosks allow customers to access u s postal service services without the hassle of waiting in line or visiting during normal business hours kiosks are self- sufficient do not require u s postal service employee assistance and are available to customers at any time u s postal service kiosks allow the public to weigh and rate packages purchase and print postage and purchase stamps and eventually deposit in a u s postal service drop box printed postage indicates that date on which the customer uses the kiosk to pay and print postage 3see u s postal service handbook po-106 automated postal center program handbook available at the american postal workers union website http www apwu org ir-usps-handbooks-manuals 4u s postal service handbook po-106 c u s postal service’s click-n-ship u s postal service click-n-ship gives customers freedom to buy u s postal service postage without leaving their homes or offices click-n-ship allows consumers to pay print ship from anywhere and advertises that w ith usps online your post office is where you are similar to kiosks click-n-ship allows consumers to pay print ship without access to a post office or u s postal service employee click-n-ship labels include the date on which postage is purchased online d postage meters licensed by the u s postal service postage meters are authorized by the u s postal service and print postmarks or labels using licensed machines see u s c sec_404 see also c f_r sec_501 u s postal service domestic mail manual dmm fed reg date postage meters print 5see https www usps com business postage-options htm see also http pages ebay com usps shippingitems labels html the u s postal service also offers online services through ebay com this relationship helps consumers e liminate trips to the post office by printing usps shipping labels with postage from your desktop 6https www usps com ship online-shipping htm 7the u s postal service’s domestic mail manual dmm lists four providers authorized to license postage meters data-pac mailing systems corp fp mailing solutions neopost inc and pitney bowes inc see dmm sec continued evidence of paid postage directly on an item or on a separate label that can be affixed to an item the postage meter prints postage indicating the date on which the mark or label was printed postage meter marks or labels often contain information such as the authorized company class of mail fees paid originating city state and zip code and permit number the mark created by a private postage meter has long been recognized by this court as a postmark created by someone other than the u s postal service see 69_tc_896 under sec_301_7502-1 proced admin regs privately metered mail qualifies for the timely_mailing_rule of section see also herrera v commissioner tcmemo_2012_308 at continued available at http about usps com manuals welcome htm see also https www usps com business postage-options htm 8pitney bowes inc leases postage machines allowing consumers to print labels to affix to packages and print postage directly on envelopes see https www pitneybowes com us shipping-and-mailing postage-meters sendpro-c- html pitney bowes inc allows consumers to p rocess daily mail and print postage quickly and accurately and w eigh packages and print shipping labels right from the consumer’s system see also dmm sec a meters may only be leased or rented and may not be sold or resold 9see dmm fed reg date setting forth requirements for permit design also known as indicia under sec indicia design pagement and content see also https www usps com business postage- options htm depicting picture permit indicia meter printing and permit imprints showing printed and metered imprints know as indicia on different types of postage e authorized pc providers licensed by the u s postal service the u s postal service authorizes pc providers who are permitted to sell postage online that customers can purchase using their personal computers see u s c sec_404 see also c f_r sec_501 dmm sec dollar_figure stamps com is a u s postal service authorized pc provider see dmm sec pc providers allow customers to print postage from a computer or mobile device without having to lease a physical postage meterdollar_figure once the pc provider receives payment the customer prints a label that indicates the date on which the customer paid for the postage 10the u s postal service’s domestic mail manual lists three pc providers who are authorized to sell postage online endicia com pitney bowes inc and stamps com see dmm sec see also http www stamps com stamps com indicates it is an approved licensed vendor of the u s postal service http www endicia com why-usps endicia com uses t he u s postal service as an essential part of the shipping mix for today’s e-commerce businesses 11see http endicia com endicia’s intuitive electronic postage technologies and services allow you to print u s postal service shipping labels and stamps right from your desk using a mac or pc iii printed postage indicates the date of purchase none of these methods of affixing postage is inherently more reliable than another labels generated by the u s postal service and by someone other than the u s postal service are often printed and dated separately from the act of mailing dates printed by the u s postal service postage meters and pc providers do not guarantee the date on which the item is deposited with the u s postal service often the date is a simple indication of the day a customer purchased postage iv regulatory backstop the risk that someone might print a label on one day and mail the item on another was contemplated by the secretary when promulgating enabling regulations under sec_7502 see sec_301_7502-1 proced admin regs in general terms the regulations look at how long it takes to receive an item postmarked by someone other than the u s postal service in contrast to an item deposited with and postmarked by the u s postal service see id subpara iii b an item postmarked by someone other than the u s postal service is filed on the postmark date only if it is received within the same amount of time the item would ordinarily be received in if it were postmarked at the same point of origin by the u s postal service id subdiv iii b ii if it is received later than that the postmark is disregarded unless the following can be established i the item was actually deposited before the last day for filing the document ii the delay was due to delayed transmission in the u s mail and iii the cause of the delay id subdiv iii b conclusion sec_7502 allows for postmarks not made by the united_states postal service that phrase is not limited to postage meters congress removed from that provision a reference to stamp machines more than half a century ago the stamps com postmark at issue in this case is a postmark not made by the united_states postal service and there is no statutory basis for adhering to a decades-old notion of what constitutes a postmark marvel foley vasquez goeke holmes paris lauber nega pugh and ashford jj agree with this concurring opinion gustafson and morrison jj dissenting the internal_revenue_code uses a postmark as a means for verifying the timeliness of a tax-related document required to be submitted by a deadline see sec_7502 a postmark is an official postal marking on a piece of mail specif a mark showing the name of the post office and the date and sometimes the hour of mailing and often serving as the actual and only cancellation webster’s third new international dictionary today however the tax_court holds--or rather somewhat less boldly accept s as the premise of its analysis see op ct p 17--that a postage label printed by an individual customer on his own printer through the means of an internet vendor stamps com and placed by himself on his own piece of mail constitutes a postmark not made by the united_states postal service we think this conclusion is unwarranted the court’s reasoning see op ct p seems to boil down to this when it first enacted sec_7502 in congress seems to have intended that a stamp made by a postage meter be deemed a postmark not made by the united_states postal service then the united_states post office sec_7502 and the 1see also to the same effect the oxford english dictionary ed reprint a mark officially impressed upon letters for various purposes usually a mark giving the place date and hour of dispatch or of the arrival of the mail implementing regulations have been construed to apply to postage meters see herrera v commissioner tcmemo_2012_308 the court now observes that a stamps com postage label is the modern equivalent of the output of an old- fashioned postage meter see op ct pdollar_figure citing 846_f3d_882 7th cir rev’g and remanding t c memo so that a stamps com label is likewise deemed a postmark much is missing from this analysis sec_7502 entitled stamp machine when first enacted in did not then and does not now expressly address postage meters the court now alludes to congressional concern and the legislative_history of that provision see op ct p but the majority opinion does not quote or even cite any of that history to explain why a postage meter was thought reliable to any extent and therefore how anything could now 2we think that a truly old-fashioned postage meter is the kind that prints directly onto an envelope that is fed through the machine thus more resembling the post office’s postmark stamped onto the envelope whereas modern postage meters print off a label that is then affixed to the envelope nothing in the record supports our impression nor gives any information about the nature of postage meters when sec_7502 was enacted nor their evolution thereafter 3in tilden the court_of_appeals for the seventh circuit did not like the majority here see op ct p state that stamps com is the modern equivalent of a postage meter but rather stated that stamps com provides a service that supplies print-at-home postage so that everyone can enjoy the convenience of a traditional postage meter 846_f3d_882 7th cir emphasis added rev’g and remanding tcmemo_2015_188 be its equivalent the statute does make explicit that a postmark not made by the united_states postal service will be treated as a postmark--but only if and to the extent provided by regulations prescribed by the secretary sec_7502 neither the original regulations first promulgated in t d 1957_1_cb_469 nor the current regulations sec_301_7502-1 proced admin regs expressly mention postage meters and they certainly do not mention stamps com labels the majority attempts to jump this gap by invoking 519_us_452 scalia j see op ct p which stands for the proposition that the secretary’s construction of his own regulations is entitled to deference the majority suggests that in this case the 4the opinion of the court cites 51_tc_869 aff’d 420_f2d_491 2d cir as citing house and senate reports accompanying the code see op ct p which indeed fishman does in fishman t c pincite the court observed that congress was aware that postmarks made by private postage meters could bear any date desired by the sender for this reason it refused to apply the same rules to both metered and unmetered mail h rept no to accompany h_r pub l 83d cong 2d sess p a435 s rept no to accompany h_r pub l 83d cong 2d sess p that is fishman shows congressional concern about the problems of respecting postage meter dates and how congress addressed such concerns fishman did not explain nor does the legislative_history explain what it is about postage meter dates that inclined congress to respect them at all 5but see united student aid funds inc v bible ___ u s ___ ___ 136_sct_1607 thomas j dissenting from the denial of certiorari any continued secretary has construed postmark made other than by the u s postal service in sec_301_7502-1 to include a stamps com label but the suggestion is artfully made in conceding that petitioners’ petition was timely mailed under the regulations discussed above respondent necessarily agrees that this is a case in which ‘the postmark on the envelope is made other than by the u s postal service ’ see op ct pdollar_figure emphasis added we do not find in the commissioner’s briefs a statement giving this construction of the regulation it appears the majority would grant auer deference to an implication in or a logical inference from the commissioner’s brief but we do not believe the auer doctrine goes so far thus neither the regulations nor herrera nor tilden nor the court’s opinion today explains why the output of a postage meter is the equivalent of a webster’s postmark and none of them explains in what sense stamps com might continued reader of this court’s opinions should think that the doctrine is on its last gasp members of this court have repeatedly called for its reconsideration in an appropriate case and rightly so perez v mortg bankers ass’n u s ___ ___ 135_sct_1199 alito j concurring in part and concurring in the judgment id pincite5 thomas j concurring in the judgment 568_us_597 roberts c j concurring id pincite scalia j concurring in part and dissenting in part 564_us_50 scalia j concurring w hile i have in the past uncritically accepted that rule i have become increasingly doubtful of its validity be the equivalent of a postage meter presumably stamps com is the modern equivalent of a postage meter in the sense of its convenience to the postal customer see tilden v commissioner f 3d pincite but our focus must instead be on the question whether the stamps com label is equivalent to a postmark in the sense of verifying the timeliness of a submission on that subject the court’s opinion is silent if we look beyond the regulations that the secretary has prescribed beyond the arguments of the parties and outside the record of this case a more discriminating analysis might be possible a long line of cases has held that a marking produced by a private postage meter should be considered a postmark gutierrez v indus claims appeals_office p 2d colo app frandrup v pine board warehouse n w 2d minn ct app bowman v administrator n e 2d ohio haynes v hechler s e 2d w va chevron u s a inc v dep’t of revenue p 3d wyo these courts have reasoned that the sender who uses a private postage meter is under an obligation to mail the item on the same day that is marked by the postage meter on the envelope gutierrez p 2d pincite frandrup n w 2d pincite bowman n e 2d pincite haynes s e 2d pincite chevron u s a inc p 3d pincite congruent with that line of cases is our opinion in 49_tc_353 in which the issue was whether a document was received later than the date when a document would ordinarily have been received we recognized the date on the postage meter stamp as the postmark date id pincite we did not explicitly state our reasoning for that conclusion but we did explain that the u s postal service’s domestic mail manual required that-- metered mail will not be postmarked by the post office canceling device except when the wrong date appears in the meter stamp if the wrong date does appear on the meter stamp the envelope will be postmarked through the post office canceling machine to show the correct date and that the metered mail will be examined while being routed for distribution to determine that it is properly prepared which examination may be made by a selected check of the pieces as they are distributed id pincite if this procedure described in leventis is still in use by the usps6--an issue about which the opinion of the court in this case is silent--then that would seem to be a possible reason to treat the meter date as having some reliable relation to the mailing date and therefore as giving some verification of the timeliness of the submission 6it appears that the relevant portion of the domestic mail manual is section postage payment methods and refunds this is available on the internet at https pe usps com text dmm300 htm if such procedures are the reason that a postage meter date can reasonably be treated like a postmark then the next question is whether stamps com involves equivalent procedures and assurances on that question the record in this case is also silent in deciding cases we operate under constraints the rules of evidence and in particular rule judicial_notice of the federal rules of evidence that would prevent us from finding facts on the basis of our own internet research which discloses that the stamps com website has the following question and answer 7accessible at https stamps custhelp com app answers detail a_id - am-i-required-to-send-my-package-on-the-date-that-is-printed-on-my-shipping it appears from stamps com conditions that a stamps com customer enters into an online agreement by which he agrees in para that stamps com labels with a designated mailing date expire after that date usps transactions expire pursuant to the code_of_federal_regulations usps misprinted or unused labels must be destroyed or returned to the usps as provided in the domestic mail manual see sec_11 and agrees in para that b y and as a result of accepting these terms you are also entering into an agreement with the united_states postal service usps in accordance with the domestic mail manual dmm postage payment methods postage meters and pc postage products postage evidencing systems or pes you accept responsibility for control and use of your account and the pes printed therefrom you agree and certify that i you will comply with all laws and regulations applicable to usps services including without limitation the provisions of the domestic mail manual and the international mail manual continued am i required to send my package on the date that is printed on my shipping label as required by the usps shipping labels must be mailed on the date that is specified on the label it appears to us that if a date printed on a postage meter label or on a stamps com label could count as a postmark it would have to be because the sender is obliged to mail the item on the date appearing on the label--an obligation as to which the opinion of the court is silent otherwise the date simply gives information about when the postage was purchased not when the item was mailed a mere receipt for the purchase of postage is not a postmark continued on the record of this case we do not know whether petitioners entered into any such agreement and we do not know whether such an agreement would be enforceable cf 306_f3d_17 2d cir
